 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     DEMEKA EUGENE MOORE,                           Case No. 1:17-cv-01249-JDP
12                        Plaintiff,                  FINDINGS AND RECOMMENDATIONS
                                                      THAT THE COURT DISMISS THE CASE
13             v.                                     FOR PLAINTIFF’S FAILURES TO
14                                                    PROSECUTE, TO STATE A CLAIM, AND
       JOEL MARTINEZ,
                                                      TO COMPLY WITH COURT ORDERS
15                        Defendants.
                                                      ORDER TO ASSIGN CASE TO DISTRICT
16                                                    COURT JUDGE
17
                                                      FOURTEEN-DAY DEADLINE
18

19

20          Demeka Eugene Moore (“plaintiff”) is a former state prisoner proceeding without counsel

21   in this civil rights action brought under 42 U.S.C. § 1983. On February 26, 2018, the court

22   screened the complaint and concluded that plaintiff had stated no cognizable claim. ECF No. 11.

23   The court required plaintiff, within thirty days, to file a first amended complaint curing the

24   deficiencies identified by the court, a notice of voluntary dismissal, or a notice of election to stand

25   on the complaint. Id. Plaintiff did not respond within the prescribed period, thereby disobeying

26   the court’s order.

27          On April 9, 2018, the court issued an order to plaintiff to show cause why the case should

28   not be dismissed for failure to state a claim, failure to obey a court order, and failure to prosecute.
                                                         1
 1   ECF No. 13. On April 23, 2018, plaintiff responded by filing a motion for an extension of time to

 2   amend his complaint, ECF No. 14, and the court granted this request, allowing plaintiff until July

 3   20, 2018, ECF No. 16. Plaintiff failed to respond within the deadline, again disobeying the

 4   court’s order. Nonetheless, considering plaintiff’s pro se status and in the interests of justice, the

 5   court gave plaintiff a final chance to explain why the court should not dismiss the case for his

 6   failure to prosecute. ECF No. 17. The court ordered plaintiff to show cause why this action

 7   should not be dismissed for failure to comply with a court order. Id. Plaintiff once again failed to

 8   respond.

 9           The court may dismiss a case brought by a prisoner seeking relief against a governmental

10   entity or officer or employee of a governmental entity for plaintiff’s failure to state a claim. See 28

11   U.S.C. § 1915A(a). Here, the court found that plaintiff failed to state a claim, ECF No. 11, so the

12   case may be dismissed on this basis.

13           The court may also dismiss a case for plaintiff’s failure to prosecute or failure to comply

14   with a court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv.,

15   403 F.3d 683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court

16   has duties to resolve disputes expeditiously and to avoid needless burden for the parties. See

17   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

18           In considering whether to dismiss the case for failure to prosecute, a court ordinarily

19   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

20   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy
21   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

22   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

23   F.2d 1421, 1423 (9th Cir.1986)). These heuristic factors merely guide the court’s inquiry; they

24   are not conditions precedent for dismissal. See In re Phenylpropanolamine (PPA) Products

25   Liability Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

26           “The public’s interest in expeditious resolution of litigation always favors dismissal.”
27   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. California

28
                                                         2
 1   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this factor weighs in favor of

 2   dismissal.

 3           Turning to the risk of prejudice, pendency of a lawsuit, on its own, is not sufficiently

 4   prejudicial to warrant dismissal. Id. (citing Yourish, 191 F.3d at 991). However, delay inherently

 5   increases the risk that witnesses’ memories will fade and evidence will become stale, id. at 643,

 6   and it is plaintiff’s failure to prosecute this case that is causing delay. Therefore, the third factor

 7   weighs in favor of dismissal.

 8           As for the availability of lesser sanctions, at this stage in the proceedings there is little

 9   available to the court that would constitute a satisfactory lesser sanction while protecting the court

10   from further unnecessary expenditure of its scarce resources. Monetary sanctions are of little use,

11   considering plaintiff’s incarceration and in forma pauperis status, and—given the stage of these

12   proceedings—the preclusion of evidence or witnesses is not available. While dismissal is a harsh

13   sanction, the court has already found that plaintiff’s complaint failed to state a claim.

14           Finally, because public policy favors disposition on the merits, this factor weighs against

15   dismissal. Id.

16           After weighing the factors, including the court’s need to manage its docket, the court finds

17   that dismissal is appropriate. The court will recommend dismissal without prejudice.

18           Order

19           The clerk of court is directed to assign this case to a district judge who will review the

20   findings and recommendations.
21           Findings and Recommendations

22           The court recommends that the case be dismissed without prejudice for plaintiff’s failures

23   to state a claim, to prosecute, and to comply with court orders.

24           The undersigned submits these findings and recommendations to the U.S. district judge

25   presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 14 days of

26   the service of the findings and recommendations, the parties may file written objections to the
27   findings and recommendations with the court and serve a copy on all parties. The document

28   containing the objections must be captioned “Objections to Magistrate Judge’s Findings and
                                                          3
 1   Recommendations.” The presiding district judge will then review the findings and

 2   recommendations under 28 U.S.C. § 636(b)(1)(C). The parties’ failure to file objections within

 3   the specified time may waive their rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839

 4   (9th Cir. 2014).

 5
     IT IS SO ORDERED.
 6

 7
     Dated:     November 1, 2018
 8                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
